—Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, the search warrant for his mobile home was issued upon probable cause. The reliability and basis of knowledge of the confidential informant and the third party who purchased the drugs for the informant were confirmed by the investigators’ observation of a controlled buy and through other police sources (see, People v Ferron, 248 AD2d 962, lv denied 92 NY2d 879; People v Parker, 217 AD2d 946, lv denied 87 NY2d 849). (Appeal from Judgment of Wayne County Court, Parenti, J. — Criminal Possession Weapon, 3rd Degree.) Present — Den-man, P. J., Pine, Wisner, Hurlbutt and Callahan, JJ.